DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1186733 (Morgante) in view of Nakatani in US Patent 4596484.
Regarding Claim 1, Morgante teaches a tent with convenient locking mechanism for telescopic leg tube, the tent comprising a tent rack (2) and a plurality of support legs (7/8) attached to an underside of the tent rack, the support legs each including a fixed leg tube (7), a movable leg tube (8) movable up and down within the fixed leg tube, and a locking mechanism (9) defining movement of the movable leg tube.
Morgante is silent on details of the locking mechanism. Nakatani teaches a pole with a fixed leg tube (1) and a movable leg tube (2) movable up and down within the fixed leg tube, and a locking mechanism (10), wherein the locking mechanism includes a locking plate (19) movably disposed on the fixed leg tube and movable forward and backward relative to the movable leg tube, and a locking member (8) capable of locking the movable leg tube by linkage with the locking plate. Nakatani further teaches that a mounting seat (6/13/39) is fixedly disposed at a lower port of the fixed leg tube, the mounting seat is provided with a stroke hole (through which 15 projects in element 6) formed therein, and the stroke hole is connected to the locking plate through a shaft (15) provided in the stroke hole; the locking plate is movable in the stroke hole by rotation of the shaft, thereby realizing forward and backward movement of the locking plate relative to the movable leg tube. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morgante by using a locking mechanism as taught by Nakatani in order to securely lock the leg tubes in place.
Regarding Claim 5, Morgante, as modified (see Nakatani), teaches that the locking member is disposed coaxially with the locking plate through the shaft.
Regarding Claim 12, Morgante, as modified, teaches (see Nakatani) that a side of the locking plate adjacent to the movable leg tube is provided with an abutment foot (17) extending toward the movable leg tube, and the shaft is disposed in the abutment foot; in a locked state, the abutment foot abuts against the mounting seat or the fixed leg tube to displace the shaft to an end of the stroke hole away from the movable leg tube; in an unlocked state, the abutment foot is separated from the mounting seat or the fixed leg tube-to displace the shaft to another end of the stroke hole adjacent to the movable leg tube.
Regarding Claim 6, Morgante, as modified, teaches (see Nakatani) that the mounting seat includes an upper mounting seat (39) and a lower mounting seat (13) that are fastened up and down.
Regarding Claim 7, Morgante, as modified, taches (see Nakatani)  that a side of the locking plate adjacent to the movable leg tube is provided with an abutment foot (17) extending toward the movable leg tube, and the shaft is disposed in the abutment foot; in a locked state, the abutment foot abuts against the mounting seat or the fixed leg tube to displace the shaft to an end of the stroke hole away from the movable leg tube; in an unlocked state, the abutment foot is separated from the mounting seat or the fixed leg tube to displace the shaft to another end of the stroke hole adjacent to the movable leg tube.
Regarding Claim 9, Morgante, as modified, teaches (see Nakatani) that the abutment foot is provided with an arcuate guide surface.
Regarding Claim 11, Morgante, as modified, teaches (see Nakatani) that a side of the locking plate adjacent to the movable leg tube is further provided with a limit block (20) extending toward the movable leg tube, and the limit block abuts against the movable leg tube in a locked state.
Regarding Claim 3, Morgante, as modified, teaches (See Nakatani) that wherein the locking member includes a locking end (toward 9) capable of being tightly cooperated with the movable leg tube and a connecting end (toward 15) connected to the locking plate, and the locking end is brought into abutting against and separated from the movable leg tube under the linkage of the locking plate to achieve locking and unlocking.
Regarding Claim 8, Morgante, as modified, teaches (See Nakatani) that the locking member is a U-shaped member; an open end of the locking member is the connecting end, and one end of the locking member away from the open end is a locking end, the movable leg tube passes through the locking member; in a locked state, the locking end abuts against the movable leg tube; in an unlocked state, the locking end is separated from the movable leg tube.

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. With respect to the applicant’s arguments that the mounting seat does not have a stroke hole: please see amended rejections set forth above. Nakatani teaches a mounting seat (including 6, 13, and 39) that has the required stroke hole (the hole on either side of 6 through which element 15 passes) and is deemed sufficient meet the limitations of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636